DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 7/6/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
2.	This section was previously provided and is reproduced here.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/385,135, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the '135 application does not provide adequate support or enablement for feature of the functionalizing comprises applying an ozone treatment or a peroxide treatment to the catalyst support in independent claim 16.    
Accordingly, the effectively filed date of claim 16 and those dependent therefrom is that of the PCT/US2017/050540 application (9/7/2017).  It is noted that if Applicant wishes to 

Claim  Interpretation
3.	This section was previously provided and reproduced here.  MPEP § 2173.05(p) and § 2113 notes the following:
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.  Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.



Claim Objections
4.	The objection to claim 17 is withdrawn in view of the amendments provided.  

Claim Rejections - 35 USC § 102
5.	The rejection of claims 16-19, 21, and 32-35 under 35 U.S.C. 102(a)(1) as anticipated by Adzic et al. (US 2010/0177462) is maintained.  The rejection of claim 30 under this heading is withdrawn given the claim has been cancelled.
Regarding claim 16, Adzic teaches a supported catalyst comprising:
a functionalized catalyst support (i.e., carbon nanostructures that are oxidized and functionalized – P21, 84-89); and
a catalytically active surface layer (“a thin film of a catalyst”) covering the functionalized catalyst support (P21).
The remaining limitations of the claim are in product-by-process form, wherein MPEP § 2173.05(p) and § 2113 note the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

The structure implied by the product-by-process limitations is analyzed below, wherein Adzic teaches all of the implied structure:
Adzic teaches the carbon nanostructures (catalyst support) are initially functionalized by any of the methods of thermal oxidation in an O2 environment, immersion in a strong acid, electrochemical means, and immersion in a solution of peroxygen containing composition including hydroperoxide (P84-89).  
Thus, Adzic teaches the method step of, “…functionalizing a catalyst support to yield the functionalized catalyst support, wherein the functionalizing comprises applying a plasma treatment, an ozone treatment, an acid treatment, or a peroxide treatment to the catalyst support…”  Accordingly, whatever the implied structure is, it is implicitly met by Adzic given the method step is taught.
Adzic teaches depositing a catalyst on the functionalized catalyst support by a series of electrochemical surface reactions to form a catalytically active surface layer (Fig. 1; 90-97), wherein the implied structure set forth of lines 9-13 is met given that Adzic teaches a thin film of the catalyst covers the functionalized catalyst support (P21, 24, 69), the catalyst comprises a noble metal comprised of Ru, Rh, Pd, Ag, Os, Ir, Pt, and Au (P24, 59), and the catalytically active surface layer is described as follows:

    PNG
    media_image1.png
    224
    348
    media_image1.png
    Greyscale

Accordingly, the claim is considered anticipated by Adzic as all of the implied structure is taught by Adzic, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
Regarding claim 17, Adzic teaches 100% coverage of the functionalized catalyst support by the thin film in the case of a monolayer given Adzic teaches that a monolayer is formed when the surface of a material (the substrate) is covered by a single, closely packed layer comprising adjacent adatoms, wherein the surface of the substrate is “fully covered when substantially all available surface lattice sites are occupied by an adatom of the second material,” whereas if not substantially completely covered, then the surface coverage is considered a submonolayer (P96, 116).  It is noted that Adzic also teaches that overall deposition process may be adjusted to varying the resulting properties and coverage of the resulting thin film (P95).  
Adzic teaches the thin film of the catalyst may have the specific thicknesses of an atomic monolayer, or mulitilayer which is a multilayer film comprising two or more atomic layers and may, for example, be a bilayer or a trilayer (P24).  Note that, for example, in the case of an atomic monolayer that fully covers the surface (P96), the stated thickness equates to “an average thickness” of an atomic monolayer or 1 atomic layer.  Additionally, for example, if the multilayer film is a bilayer with two atomic monolayers, two atomic submonolayers, or a 
Regarding claim 18, Adzic teaches wherein the catalyst support is a carbonaceous support selected from at least carbon nanofibers (P22), graphite (P66), carbon black (P113), graphene (claim 2) wherein Adzic notes the carbon utilized may be any other carbon structure as is well-known in the art (P22).  The carbon may further be formed into a thin film comprising a porous, three-dimensional interconnected network of the carbon nanostructures (P107) (i.e., a carbon paper or carbon cloth).
Regarding claim 19, Adzic teaches the supported catalyst of claim 16 further comprising a contiguous metal shell (“a binding layer”) prior to the deposition of a catalytically active surface layer such as Pt (P70) which is disposed between the thin film and the catalyst support that improves long-term stability (P70).  Adzic further teaches the contiguous metal shell (“binding layer”) is preferably a noble metal or noble metal alloy (P70-71).  The exemplary embodiment is one in which Pd is utilized as the contiguous metal shell (“binding layer”) to fabricate a Pt/Pd/C nanohorn electrode (P108).   
Regarding claim 21, Adzic teaches wherein the catalyst support is a porous material (P77, 107).  Note that Adzic further teaches the use of carbon nanotubes, carbon nanohorns, and fullerenes which are each inherently porous due to their innate structure.  Furthermore, carbon is inherently [electrically] conductive, wherein all of the supports utilized are carbon structures (P23).  Regarding inherency, wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 32, Adzic meets all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation gas into the deposition chamber to passivate a surface of the material…” does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  
Regarding claim 33, Adzic teaches all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation precursor into the deposition chamber to react with the first precursor adsorbed on the functionalized catalyst support to yield a material of the catalyst deposited on the functionalized catalyst support, and to passivate a surface of the material…”does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  
Regarding claim 34, Adzic teaches wherein the thin film of the catalyst may have the specific thicknesses of an atomic monolayer, or mulitilayer which is a multilayer film comprising two or more atomic layers and may, for example, be a bilayer or a trilayer (P24).  Note that, for example, in the case of an atomic monolayer that entirely covers the surface, the stated thickness equates to the average thicknessas claimed of an atomic monolayer or 1 atomic layer.   
Additionally, for example, if the multilayer film is a bilayer with two atomic monolayers, two atomic submonolayers, or a combination of one atomic monolayer and one submonolayer, 
Regarding claim 35, Adzic teaches wherein:
the surface coverage of the catalyst support by the thin film is assessed using transmission electron microscopy (TEM) (P112), wherein it is noted that the claimed feature does not add any further structure to the actual product.  
Adzic teaches a single element material (Pt) may be utilized for the material, wherein 1 atomic layer corresponds to a thickness of a single layer of atoms of the single element [P24, 96, 97, 101; Fig. 1- S6; entire disclosure; (note it is not clear what other definition  is possible for 1 atomic layer of a single layer of atoms of a single element)].
Adzic teaches that one or more noble metals can be utilized such that a multi-element material is obtained (P94).  Adzic does not explicitly teach how an atomic layer is defined in this scenario; however, the claim does not require a multi-element material and the definition for 1 atomic layer for a multi-element material does not add any further structure to the instant claim.  It is noted that the entire claim adds no further structure to the product.

Claim Rejections - 35 USC § 102/ § 103
6.	The rejection of claim 31 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adzic et al. (US 2010/0177462) as applied to at least claim 16 is maintained.
Regarding claim 31, Adzic teaches the carbon nanostructures (catalyst support) are initially functionalized by any of the methods of thermal oxidation in an O2 environment, immersion in a strong acid, electrochemical means, and immersion in a solution of peroxygen 

    PNG
    media_image2.png
    100
    348
    media_image2.png
    Greyscale

The implied structure of the method step of “…applying a plasma treatment such a hydrogen plasma, an oxygen plasma, or a nitrogen plasma…”, and specifically at least that of an oxygen plasma, would appear to impart these same chemical moieties.  Accordingly, the implied structure is implicitly met by Adzic given the method step is taught.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the catalyst support of Adzic.  Regarding the latter statement, MPEP § 2113 notes the following:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.

Thus, the product of Adzic in which the carbon surface is oxidized and is explicitly taught as including the functional groups detailed above (P87, see also P84-89) appears to provide a product that is identical to that which would be formed from at least an oxygen plasma treatment; however, in the instance the product is slightly different as a result of a plasma treatment as claimed, the differences would provide a product that is obvious from the catalyst support of Adzic.  
Claim Rejections - 35 USC § 103
7.	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Adzic et al. (US 2010/0177462) as applied to at least claim 16 above, and further in view of Shirvanian (US 2015/0132683) is maintained.
Regarding claim 20, Adzic teaches the supported catalyst of claim 16 further comprising a contiguous metal shell (“a binding layer”) prior to the deposition of a catalytically active surface layer such as Pt (P70) which is disposed between the thin film and the catalyst support that improves long-term stability (P70).  Adzic further teaches the contiguous metal shell (“binding layer”) is preferably a noble metal or noble metal alloy (P70-71).  The exemplary embodiment is one in which Pd is utilized as the contiguous metal shell (“binding layer”) to fabricate a Pt/Pd/C nanohorn electrode (P108).  
Adzic fails to disclose the binding layer comprises at least one of a metal oxide, a metalloid oxide, a metal nitride, a metalloid nitride, a metal carbide, or a metalloid carbide.  
In the same field of endeavor, Shirvanian teaches analogous art of nanostructured thin film catalysts on a substrate in which the following structure is achieved:

    PNG
    media_image3.png
    452
    424
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    742
    512
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    180
    349
    media_image5.png
    Greyscale

Shirvanian further details an embodiment in which iridium (Ir), a noble metal, and analogous to the contiguous metal shell (“binding layer”) of Adzic, and niobium oxide are employed to achieve the following effects:

    PNG
    media_image6.png
    225
    370
    media_image6.png
    Greyscale



Response to Arguments
8.	Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below (underlined and italicized emphasis original with added Examiner emphasis in portions) with subsequent Examiner response sections that are respectfully submitted.
	1) The instant rejection is based on the assertion that "all of the implied structure [of the 
claimed supported catalysts] is taught by Adzic." Office Action, at 7. However, the pending 
claims recite process steps that are not disclosed in Adzic, and which result in a supported 
catalyst that is structurally and functionally different from that disclosed in Adzic. 
As the MPEP and judicial precedent binding on the USPTO make clear, the structure 
implied by the process steps must be considered when assessing the patentability of product-by- process claims, especially where the product can only be defined by the process steps by which 
the product is made, or where the manufacturing process steps would be expected to impart 
distinctive structural characteristics to the final product. See, e.g., MPEP § 2113; In re Garnero, 412 F.2d 276, 279 (CCPA 1979). Here, the process steps should be afforded patentable weight 
because they produce a supported catalyst that is structurally and functionally different from that 
achieved by Adzic, and include process steps that are not disclosed by Adzic.  Accordingly, the anticipation rejection should be withdrawn. 

	Response:  In the rejection of the Non-Final Office Action, the process steps were afforded patentable weight in terms of any distinctive, structural characteristics provided to the final product by way of the process steps (see claim analysis section and rejection).  Applicant’s arguments that there are process steps that are not disclosed in Adzic (see emphasis) is irrelevant unless those process steps provide a distinctive structural difference which is not the case in the instant scenario.
	Furthermore, although not relied upon (the Examiner relying upon the disclosed metal ion adsorption and electrochemical process shown in Fig. 1, see P90-97), Adzic does discuss that the specific method steps as claimed are known as a conventional process:

    PNG
    media_image7.png
    418
    351
    media_image7.png
    Greyscale

	2)  Adzic discloses methods of coating high-surface-area carbon nanostructures with 
submonolayer-to-multilayer thin metal films. See Adzic, Abstract. Adzic explains as follows:-7- 
4816-4054-2694.1 
Atty. Dkt. No. 102354-0483The preferred manufacturing process involves the initial oxidation of the carbon nanostructures followed by immersion in a solution with the desired pH to create negative surface dipoles. The nanostructures are subsequently immersed in an alkaline solution containing non-noble metal ions which adsorb at surface reaction sites. The metal ions are then reduced via chemical or electrical means and the nanostructures are exposed to a solution containing a salt of one or more noble metals which replace adsorbed non-noble surface metal atoms by galvanic displacement. Subsequent film growth may be performed via the initial quasi- underpotential deposition of a non-noble metal followed by immersion in a solution comprising a more noble metal. Id. (emphases added). 
in solution to create negative surface dipoles, immersion in an alkaline solution to adsorb non-noble metal ions, chemical or electrical reduction of the non-noble metal atoms and subsequent replacement (i.e., by galvanic displacement) of the non-noble metal atoms by noble metals, followed by iterative underpotential deposition of non-noble metals and immersion in a solution of noble metal atoms. See id. at paras. [0083]-[0094]. 
Thus, the method of Adzic requires exchange of several different solutions and a 
sequence of electrochemical reactions. This alone may lead to contamination of the thin films 
thus obtained by components in solution other than the desired coating material (e.g., non-noble 
components that are easily dissolved). See Specification, at para. [0003]. 

	Response:  In a product claim including product-by-process limitations, it does not matter what the process steps of the prior art are, how many steps there are, how long the process/steps takes, if the process is expensive, how drastically the process steps differ from those claimed, etc.; all that matters is that the final structure of the product of the prior art is the same as the product claimed (whether explicitly claimed or implicitly provided by the product-by-process steps).  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985):
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 

	As to the citation of P3 of the instant specification, P3 notes that synthesis techniques for platinum group metals and alloys thereof rely on “wet chemistry-type batch synthesis,” which suffers from poor scalability, and which typically results in grown of nanoparticles with difficult shape and size control and with vulnerability towards corrosion, dissolution, and other degradation processes.  This blanket statement for all wet chemistry-type batch synthesis falls short of the necessary evidence required to rebut a structural difference in the final product of Adzic, especially given the use of the word “typically” in P3 meaning that it 
Furthermore, this argument is refuted by the explicit disclosure of Adzic which teaches that the new synthetic procedure “results in the formation of a surface layer of the more noble metal which exhibits improved stability, electrochemical reactivity, and reduced impurity levels” (P21).  See also P86 of Adzic.  Accordingly, the argument is not persuasive.  
3) Further, because Adzic requires replacement (i.e., by galvanic displacement) of the non-noble metal atoms by noble metals, it is expected that this substitution will be incomplete, such that the non-noble metal atoms may remain as dopants. 

Response:  This argument is refuted by the explicit disclosure of Adzic which teaches that the method taught provides a contiguous, conformal, and atomically thick film of a noble metal such as Pt may be readily formed (P97).  See also Fig. 1 which explicitly shows and teaches “complete replacement” to form the monolayer.   	
	4) And although Adzic speculates that films obtained by its process may be conformal, 
submonolayer-to-multilayer thin films (see, e.g., para. [0021]), and even illustrates ideal 
deposition conditions (see FIGs. 1, 3), Adzic's underpotential deposition process is still attended by the drawbacks common to conventional surface deposition techniques. For instance, surface defects (edges, corners, steps, etc.) in the support material, lattice mismatching between the support coating materials, and incomplete surface reactions will necessarily result in a non- contiguous coating of the thin film material. Accordingly, by Adzic's own words, several iterations of the underpotential deposition/galvanic displacement cycle may be required to ensure-8- 4816-4054-2694.1complete coverage of Atty. Dkt. No. 102354-0483= the underlying support. See, e.g., id. para. [0102]. This will lead to non- uniform coverage of the thin film across the support, where some regions (e.g., at defect sites) will have multi-layer thickness, while others have sub-monolayer coverage or no coverage at all. 
Still further, the methods of Adzic require immersion of carbon nanostructures into polar 
solvents (e.g., water), which would not fully wet the surfaces of hydrophobic carbon 
nanostructures, particularly high-surface-area nanostructures, preventing the solvent and metal 
precursors dissolved therein from accessing and depositing onto portions of the surface. See, 
e.g., Adzic, paras. [0101]-[0102]. Thus, Adzic's electrochemical methods would result in less 
complete film coverage and a reduced overall surface area of the catalyst layer, resulting in a less 
effective catalyst. 

Response:  Applicant appears to be refuting that the disclosure of Adzic is an enabled and truthful disclosure on the basis of the speculation argument.  Unless there is a reason to doubt the objective truth of the statements contained therein, and said reason is accompanied with a sufficient explanation and acceptable evidence to prove that the disclosure is not truthful or accurate, there is no basis to doubt the truth or accuracy of the disclosure of Adzic.  This is similar to the enablement requirement when an application under examination by an Examiner is subject to an enablement rejection (see MPEP 2164.04).  Under such conditions, the court states, “it is incumbent upon the Patent Office, whenever a rejection on this basis is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting his presumptively accurate disclosure." In re Marzocchi, 439 F.2d at 224, 169 USPQ at 370 (emphasis in original).  Likewise, if Applicant contends that the disclosure of Adzic is not a truthful or accurate disclosure, that assertion should be backed up with acceptable evidence consistent with the contested subject matter.  Otherwise, there is no reasonable basis to conclude that Adzic is setting forth false and/or inaccurate information in the U.S. Patent Application of 12/709,836, published as USPGPUB 2010/0177462 and subsequently granted as U.S. Patent 8,404,613.
	Accordingly, all of the arguments presented that explicitly counter the teachings of Adzic are simply attorney argument and not the kind of factual evidence that is required to rebut the enabling disclosure of Adzic (MPEP 2145, Section I):
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

See also MPEP § 2113 which notes that once a product appearing to be substantially identical is found and the prior art rejection is made, the burden shifts to Applicant to show a nonobvious difference and to come forward with evidence:
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.

See also MPEP § 2112 which describes the analogous burden of proof applied to inherency teachings:
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Thus, in the absence of objective evidence that shows a structural distinction necessarily intrinsic to and commensurate with the product-by-process features of the claim, the arguments of counsel are not sufficient to rebut the rejection made or the enabling disclosure of Adzic.
	As to the following argument:
-8- 4816-4054-2694.1complete coverage of Atty. Dkt. No. 102354-0483= the underlying support. See, e.g., id. para. [0102]

Still further, the methods of Adzic require immersion of carbon nanostructures into polar 
solvents (e.g., water), which would not fully wet the surfaces of hydrophobic carbon 
nanostructures, particularly high-surface-area nanostructures, preventing the solvent and metal precursors dissolved therein from accessing and depositing onto portions of the surface. See, e.g., Adzic, paras. [0101]-[0102].

The above arguments and citations do not pertain to the method disclosed by Adzic as shown in Figure 1 and described in P90-97 under section ii; P101-102 is drawn to an example in which a monolayer of Pt is formed on carbon nanostructures using the processes described by Brankovin and Zhang (P101-102, see P98-104 under section iii).  Accordingly, this argument is not persuasive.  
5)  As further evidence regarding the structural and functional advantages of ALD films over electrochemically deposited films as catalyst materials, Applicant submits herewith as Exhibit A, .J. O'Neill, et al. Catalyst Design with Atomic Layer Deposition, 5 ACS CATAL. 1804 (2015). 
According to O'Neill, et al., ALD methods like those recited in the present claims offer several advantages over wet chemical methods (e.g., electrochemical deposition), which afford deposited catalyst layers that are structurally and functionally different from those presented by Adzic. For one, atomic layer deposition is a gas phase, self-limiting deposition process, which provides full access to the surface area of a carbon nanostructures and uniform deposition, even with high- aspect-ratio surface features (e.g., valleys, pits, or grooves), which would be inaccessible to solvents used in electrochemical deposition. O'Neill explains: 

[T]he gas phase deposition approach does include the solvents used in traditional wet or incipient wetness impregnation of the metal centers as the solvent evaporates. 

Exhibit A, O'Neill, at 1812 (emphasis added). For this reason, catalysts deposited by ALD onto high-surface-area supports out-perform their electrochemically-deposited counterparts. O'Neill 
further explains:-9- 4816-4054-2694.1 
Atty. Dkt. No. 102354-0483 
In the case that a high surface area support is used, catalysts with larger active surface areas can be achieved with ALD coating than by synthesizing the corresponding bulk oxide. In another example, VOx supported on nonporous SiO2 and A12O3 synthesized via ALD and impregnation demonstrated that catalysts prepared  using ALD  showed superior catalytic activity  for propane dehydrogenation compared with impregnated catalysts.... ALD- derived metal oxide catalysts have demonstrated superior catalytic activity (compared with catalysts prepared by impregnation techniques) for epoxidation of cyclohexene,112 o-xylene oxidation, oxidative dehydrogenation (ODH) of cyclohexane, propane dehydrogenation, and liquid-phase, and butanol dehydration, primarily as a result of increases in catalytic dispersion and stability resulting from deposition of thin films on high-surface-area supports that prevent the active phase from crystallizing and sintering. 

Exhibit A, O'Neill, at 1812, paragraph bridging left and right columns (emphases added). Thus, 
the gas-phase nature of ALD processes affords better surface coverage (and more efficient 
catalysts) than the electrochemical methods of Adziz.

	Response:  Nowhere within the evidential reference to O’Neill is there a distinct, structural difference described that is provided via ALD that is not found in the teachings of Adzic.  Applicant’s emphasis of the O’Neill reference that the gas phase deposition does not include solvents pertains to a difference in the process, not the product.  The Examiner has further emphasized the comparisons made above by O’Neill which do not compare the ALD process to the metal ion adsorpotion and electrochemical reduction process of Adzic, and which do not describe a distinct, structural difference of an ALD-deposited catalyst as compared to catalyst deposited by way of the metal ion adsorpotion and electrochemical reduction process of Adzic.  
Furthermore, the quoted portion is under section 3 of the reference, “ALD of Metal Oxides for Catalysts” and compares catalytic activity of metal oxides such as VOx for oxidative dehydrogenation (ODH) which is not entirely clear in terms of relevance to the metallic, non-oxide catalysts provided by the instant method and that of Adzic that are not used for ODH.  Thus, as there is not an explicit structural difference provided by way of the evidential reference cited that differs from the structure taught by Adzic, the argument is not persuasive.
6)  Accordingly, the atomic layer deposition steps recited in the present claims result in 
"substantially continuous thin film[s]" of catalyst materials which are more stable than 
nanoparticle forms of catalyst materials. The thin films exhibit a "substantial absence of distinct surface defects, such as corners and edges, which are most prone to dissolution and corrosion." Specification, at para. [0044]. As a result, the claimed supported catalysts benefit from "substantial immunity of the thin film to degradation processes impacting nanoparticles, such as Ostwald ripening and particle agglomeration." Id. Consequently, the present inventors were able to achieve highly conformal thin films from one to five monolayers thick, even for high surface area substrates. See id. The Specification explains as follows: 

[A] passivation gas is introduced into the chamber subsequent to introducing precursors in each atomic layer deposition cycle, including the first atomic layer deposition cycle, and prior to introducing precursors in a subsequent atomic layer deposition cycle. The passivation gas serves to tune or change an adsorption energy between the first precursor and the already-deposited material to render that adsorption energy less favorable such that subsequent adsorption of the first precursor will be preferential or promoted towards covering vacant areas of the substrate instead of the already-deposited material. In such manner, the use of the passivation gas enhances dispersion of the first precursor along the-10- substrate and leads to enhanced and 4816-4054-2694.1 Atty. Dkt. No. 102354-0483more uniform coverage of deposited the substrate, as well as allowing control over that coverage. 

Id. para. [0050] (emphases added), FIG. 2 (right). By incorporating a passivation treatment, the 
recited ALD steps provide "self-limiting atomic monolayer (or near atomic monolayer) 
deposition of the catalyst, and overcome nucleation tendencies that may otherwise restrict a 
minimum thickness (typically several atomic layers) for requisite coverage of the substrate." Id. 
para. [0058]. Adzic does not disclose such a passivation treatment. 
Additionally, ALD is a self-terminating process based on formation of chemical bonds to 
the support material, whereas electrochemical deposition is not, so ALD achieves stable, 
chemically-bound, uniform layers of catalyst materials. Further, electrochemical methods, e.g., of Adzic, only provide a route to metal films, whereas the ALD processes recited in the pending claims are more flexible, providing access to multi-material (metal/oxide) thin films that cannot 
be readily achieved through electrochemical methods. 
For at least these reasons, the recited supported catalysts differ structurally (e.g., having 
reduced number of atomic layers to cover the substrate and offering more complete surface 
coverage) and functionally (e.g., lower loading, greater stability toward dissolution, more 
effective catalysis, etc.) from the catalyst films obtained by Adzic. 
Accordingly, the recited process steps should be afforded patentable weight, and 
Applicant respectfully urges reconsideration and withdrawal of the § 102 rejection. 
	
Response:  All of the argued structure achieved by the product-by-process limitations in the claim is explicitly taught and illustrated by Adzic.  Adzic teaches the following:

    PNG
    media_image8.png
    147
    414
    media_image8.png
    Greyscale

“[The method] results in the formation of a surface layer of more noble metal which exhibits improved stability, electrochemical reactivity, and reduced impurity levels” (P21).


    PNG
    media_image9.png
    126
    350
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    321
    426
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    245
    420
    media_image11.png
    Greyscale

The carbon nanostructures are described as “conformally coated with a smooth adhlayer of Pt” (P105).

Fig. 1 of Adzic is reproduced below with the final step emphasized that illustrates the complete replacement and formation of the monolayer of platinum nanoparticles 4:

    PNG
    media_image12.png
    662
    536
    media_image12.png
    Greyscale

product claim and 
the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly, the arguments presented are not persuasive and the rejection is maintained.
Conclusion
9.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shirvanian (US 8,796,170) teaches atomic catalyst monolayers of noble metals on a substrate layer containing a bulk substrate material. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729